The defendant was convicted of committing rape on Lula Ferrill, nine years old, and was sentenced to death. A new trial was denied, and he excepted. The grounds for new trial are, that the verdict is contrary to law and evidence; and that the court erred in admitting that portion of the testimony of the father of Lula Ferrill, in which he says that after finding Lula in an old outhouse on Fi’iday morning, he asked her what was the matter, and she said the defendant had ruined her, as, under the circumstances, this was not admissible as a part of the res gestee. It is not stated that any objection to this testimony was made. The testimony of Lula Ferrill is to the effect that the defendant committed the crime as alleged; and this allegation is supported by the circumstances testified to by the girl’s father, mother, brother and uncle, and by a physician. The defence at the trial seems to have been, that the injuries on the girl were produced by other means, and that the prosecution was induced by the girl’s parents from motives of revenge, and was false.